Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 09 June 2022.

Drawings
The drawings received on 30 November 2018 are accepted by the examiner.

Specification
The specification received on 30 November 2018 is accepted by the examiner.

Terminal Disclaimer
The terminal disclaimer(s) filed on 09 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of US Patent 9,940,918 B2 and US 10,147,410 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3, 5 and 7-8: the prior art does not disclose or suggest a system for use in officiating games comprising wherein one or both of first signal characteristic and second signal characteristic is received in the system to provide one or more corresponding time markers indicating when the whistle was blown, and one or more media capture devices configured to capture one or more feeds including associated media feeds with the one or more time markers in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 9-12 and 14: the prior art does not disclose or suggest a set of two or more whistles comprising wherein a sound characteristic and an electromagnetic signal are emitted when the whistle is blown and the electromagnetic signal is received to capture one or more feeds including associated media feeds with one or more time markers indicating when the whistle was blown in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 15-17 and 19-20: the prior art does not disclose or suggest a method for capturing concurrent media feeds, the method comprising emitting an electromagnetic signal using a whistle, a mechanical form factor, that is activated when the whistle is blown; capturing one or more feeds comprising associated media feeds with one or more time markers corresponding to the instant when the electromagnetic signal was received by the network in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
27 June 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861